


                                             EXHIBIT 10.17
EXECUTIVE OFFICER ANNUAL INCENTIVE CASH BONUS PROGRAM
The Company maintains an annual incentive cash bonus program to attract, retain
and motivate executive officers who can contribute to the Company's future
success. The program is administered by the Management Organization and
Compensation Committee (“Committee”).
Each year the Committee approves an annual incentive cash bonus calculation for
the executive officers with performance targets comprised of the Company's
financial performance results and the individual's strategic task
accomplishments. Unless otherwise determined by the Committee, the Company-wide
financial performance results are based on return on invested capital and
earnings per share, and the business unit performance results are based on
operating income (in each case after adjustments for non GAPP items). The bonus
amount payable is a percentage of salary based upon an executive's participation
category and the level of attainment of the applicable performance targets. The
target bonus payable as a percent of base salary is 100% for the Chief Executive
Officer, 85% for the Chief Operating Officer and 75% for all other executive
officers. Performance below the target levels will result in lower or no bonus
payments and performance above the target levels result in higher bonus
payments, up to a maximum of 200% of target.






